Territory of Michigan, towit:
Joseph W. Torrey } vs J-Asa Madison j
Supreme court of said Territory of the term of January in the year of our Lord One thousand eight hundred and thirty six.
Joseph W. Torrey claims and demands against Asa Madison a certain tract or parcel of land, with the appurtenances, lying & being in the county of Wayne in the *580territory of Michigan, and meted, bounded and described as follows: Towit; Lot number Seven in Section number nine in the city of Detroit, county and territory aforesaid, according to the map and plan of said city, containing by estimation, six thousand Square feet, more or less;-the said tract or parcel of land fronting, southwestwardly, on Miami Avenue, and lying between Grand River Street and State Street, so called in said city:—■ And hereupon the said Joseph W. Torrey says that he has right to have the said tract or parcel of land, with the appurtenances, and offers proof that such is his right.
Howard & Sawyer
Attys for Jos: W. Torrey.
Territory of Michigan ss
Joseph W. Torrey puts in his place Howard & Sawyer, his attorneys, to prosecute his said suit against said Asa Madison in an Action of Right